Case 1:20-cv-02059-LDH-SJB Document 1 Filed 05/06/20 Page 1 of 8 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE LOCAL 7 TILE INDUSTRY
 WELFARE FUND, THE LOCAL 7 TILE INDUSTRY
 ANNUITY FUND, THE TILE LAYERS LOCAL UNION 20 CV _______
 52 PENSION FUND, TRUSTEES OF THE LOCAL 7
 MARBLE INDUSTRY PENSION FUND, THE LOCAL 7
 MARBLE INDUSTRY ANNUITY FUND, THE LOCAL 7
 MARBLE INDUSTRY TRUST FUND, and TRUSTEES COMPLAINT
 OF THE BRICKLAYERS & TROWEL TRADES
 INTERNATIONAL PENSION FUND,

                                                     Plaintiffs,

                          -against-

 JANTILE INCORPORATED,

                                                    Defendant.


       Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for their

Complaint, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This case is a civil action pursuant to Sections 502(a)(3) and 515 of the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1132(a)(3), 1145, and Section 301 of

the Labor Management Relations Act of 1947 (“LMRA”), 29 U.S.C. § 185, and other applicable

law, to collect delinquent employer contributions owed by Defendant to Plaintiffs, a group of

multiemployer employee benefit plans, and for related relief.

                                JURISDICTION AND VENUE

       2.      This Court has federal question jurisdiction over this action arising under ERISA

and the LMRA pursuant to 28 U.S.C. § 1331 and pursuant to Section 301(c) of the LMRA,

29 U.S.C. § 185(c), and Section 502(e)(1) of ERISA, 29 U.S.C. § 132(e)(1).




                                                1
Case 1:20-cv-02059-LDH-SJB Document 1 Filed 05/06/20 Page 2 of 8 PageID #: 2



        3.    Venue is proper in this judicial district pursuant to Section 301(a) of the LMRA,

29 U.S.C. § 185(a), and Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) as Plaintiffs Trustees

of the Local 7 Tile Industry Welfare Fund, Local 7 Tile Industry Annuity Fund, the Tile Layers

Local Union 52 Pension Fund and Trustees of the Local 7 Marble Industry Pension Fund, the Local

7 Marble Industry Annuity Fund, and the Local 7 Industry Trust Fund are administered in this

district.

                                        THE PARTIES

        4.    Plaintiffs Trustees of the Local 7 Tile Industry Welfare Fund, Local 7 Tile Industry

Annuity Fund, and Tile Layers Local Union 52 Pension Fund (collectively, the “Tile Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated pursuant to various collective bargaining agreements in accordance with Section

302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Trustees of the Tile Funds are fiduciaries of

the Tile Funds within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21). The Tile

Funds are multiemployer employee benefit plans within the meaning of Section 3(3), (37) of

ERISA, 29 U.S.C. § 1002(3), (37). The Tile Funds maintain their principal place of business at

45-34 Court Square, Long Island City, New York 11101.

        5.    Plaintiffs Trustees of the Local 7 Marble Industry Pension Fund, the Local 7 Marble

Industry Annuity Fund, the Local 7 Industry Trust Fund (collectively, the “Marble Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated pursuant to various collective bargaining agreements in accordance with Section

302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Trustees of the Marble Funds are fiduciaries

of the Marble Funds within the meaning of Section 3(21) of ERISA, 29 U.S.C. § 1002(21). The

Marble Funds are multiemployer employee benefit plans within the meaning of Section 3(3), (37)




                                           -2-
Case 1:20-cv-02059-LDH-SJB Document 1 Filed 05/06/20 Page 3 of 8 PageID #: 3



of ERISA, 29 U.S.C. § 1002(3), (37). The Marble Funds maintain their principal place of business

at 45-34 Court Square, Long Island City, New York 11101.

         6.    Plaintiff Trustees of the Bricklayers & Trowel Trades International Pension Fund

(the “International Fund”) are employer and employee trustees of multiemployer labor-

management trust funds organized and operated pursuant to various collective bargaining

agreements in accordance with Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The

Trustees of the International Fund are fiduciaries of the International Fund within the meaning of

Section 3(21) of ERISA, 29 U.S.C. § 1002(21). The International Fund is a multiemployer

employee benefit plans within the meaning of Section 3(3), (37) of ERISA, 29 U.S.C. § 1002(3),

(37). The International Fund maintains its principal place of business at 620 F Street, N.W.,

Washington, D.C. 20004.

         7.    Defendant JanTile Incorporated (“JanTile”) is a corporation organized under the

laws of the State of New York. At relevant times, JanTile was engaged in business as an employer

within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an

industry affecting commerce within the meaning of Section 301 of the LMRA, 29 U.S.C. § 185.

JanTile maintains a principal place of business at 100 Business Park Drive, Armonk, New York

10504.

                                 FACTUAL ALLEGATIONS

         8.    The Tile Setters and Tile Finishers Union of New York and New Jersey, Local

Union No. 7 of the International Union of Bricklayers and Allied Craftworkers (the “Union”) is a

labor organization within the meaning of Section 301 of the LMRA, 29 U.S.C. § 185, and

represents employees in an industry affecting commerce as defined in Section 502 of the LMRA,

29 U.S.C. § 142.




                                           -3-
Case 1:20-cv-02059-LDH-SJB Document 1 Filed 05/06/20 Page 4 of 8 PageID #: 4



       9.     The Marble Carvers, Cutters, and Setters Union, Local Union No. 7 of the

International Union of Bricklayers and Allied Craftsman (“Marble Carvers Union”) and the

Marble Polishers and Restoration Finishers, Local No. 7 of the International Union of Bricklayers

and Allied Craftsmen (“Marble Polisher Union,” together with Marble Carvers Union as the

“Marble Union”) are labor organizations within the meaning of Section 301 of the LMRA, 29

U.S.C. § 185, and represent employees in an industry affecting commerce as defined in Section

502 of the LMRA, 29 U.S.C. § 142.

       10.    At all times relevant hereto, JanTile was a party to or otherwise bound by a

collective bargaining agreement (“CBA”) with the Tile Union and with the Marble Union.

       11.    Defendant JanTile’s CBA with the Tile Union and its CBA with the Marble Union

(collectively, the “Union CBAs”) require JanTile, as a signatory employer to the Union CBAs, to

remit specified hourly contributions to the Tile Funds, the Marble Funds, and the International

Fund, and various entities on whose behalf they act as collection agents pursuant to the Union

CBAs (collectively, the “Funds”), in connection with all work performed by Defendant JanTile’s

employees in the trade and geographical jurisdiction of either the Tile Union or the Marble Union

(“Covered Work”).

       12.    Under the Union CBAs and the Funds’ policies for collection of contributions

incorporated therein (“Collection Policy”), employers bound by a CBA with either the Marble

Union or the Tile Union, like Defendant, must submit reports of their hours of Covered Work to

the Funds’ administrator each week.

       13.    If a signatory employer, like Defendant, does not remit its required contributions to

the Funds by the 15th day of the month following the month when the employer’s employees




                                           -4-
Case 1:20-cv-02059-LDH-SJB Document 1 Filed 05/06/20 Page 5 of 8 PageID #: 5



performed Covered Work, then the employer is delinquent in its contribution obligation under the

Union CBAs.

       14.     In the event that an employer bound by either the Tile Union CBA or the Marble

Union CBA, like Defendant JanTile, is delinquent in its contributions to the Funds, then, pursuant

to the Union CBAs and the Funds’ Collection Policy, the Funds are entitled to payment of the

unpaid contributions, interest on contributions owed to the Tile Funds/Marble Funds at a rate of

ten percent (10%) per annum, interest on contributions owed to the International Fund at fifteen

percent (15%) per annum, liquidated damages in the amount of twenty percent (20%) of the unpaid

contributions, the Funds’ audit costs, and the Funds’ attorneys’ fees and costs incurred in obtaining

these amounts from the delinquent employer.

       15.     In addition, the Union CBAs provide that Defendant JanTile must furnish the

Funds, or their representatives, with its books and records available permit the Funds to verify the

number of hours of Covered Work performed by JanTile’s employees.

       16.     From November 25, 2019 through April 19, 2020, Defendant JanTile submitted

reports to the Funds’ administrator of its hours performing Covered Work.

       17.     Based on these reported hours, Defendant JanTile, pursuant to the Union CBAs,

the Collection Policy, owes delinquent contributions to the Tile Funds in the principal amount of

$2,714,593.36 and delinquent contributions to the Marble Funds of $1,390,245.15, for a total

delinquency of $4,104,838.51 during the time period of November 25, 2019 through April 19,

2020 based on Defendant’s reported hours of Covered Work.

       18.     Defendant JanTile has failed to remit any of the $4,104,838.51 in contributions due

to the Funds arising from its Covered Work during the time period of November 25, 2019 through

April 19, 2020.




                                             -5-
Case 1:20-cv-02059-LDH-SJB Document 1 Filed 05/06/20 Page 6 of 8 PageID #: 6



     THE FUNDS’ FIRST CAUSE OF ACTION AGAINST DEFENDANT JANTILE
                            (Violation of ERISA)

       19.     The Funds repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       20.     Section 515 of ERISA provides that “[e]very employer who is obligated to make

contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.”

29 U.S.C. § 1145.

       21.     At all relevant times, Defendant JanTile was and is party to the Union CBAs.

       22.     The Union CBAs require Defendant JanTile to remit specified hourly contributions

to the Funds in connection with all of its Covered Work.

       23.     Defendant JanTile violated Section 515 of ERISA, 29 U.S.C. § 1145, by failing to

remit required contributions to the Funds, in contravention of the Union CBAs and the Funds’

Collection Policy, for its employees’ Covered Work performed from November 25, 2019 through

April 19, 2020 in the principal amount of at least $4,104,838.51, plus any additional delinquent

contributions identified during this lawsuit.

       24.     Accordingly, pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132, 1145,

the Union CBAs, and the Funds’ Collection Policy, Defendant JanTile is liable to the Funds in an

amount equal to at least $4,104,838.51 in delinquent contributions, plus any additional delinquent

benefits contributions identified through this litigation, interest, liquidated damages equal to

twenty percent (20%) of the principal owed, and attorneys’ fees and costs, including audit costs,

incurred by the Funds in collecting these amounts.




                                                -6-
Case 1:20-cv-02059-LDH-SJB Document 1 Filed 05/06/20 Page 7 of 8 PageID #: 7



    THE FUNDS’ SECOND CAUSE OF ACTION AGAINST DEFENDANT JANTILE
                           (Violation of LMRA)

       25.     The Funds repeat, reiterate, and re-allege each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       26.     The relevant Union CBAs required Defendant JanTile to make specified hourly

contributions to the Funds in connection with all Covered Work.

       27.     Section 301 of the LMRA, 29 U.S.C. § 185, allows courts to enforce labor

contracts, including the Union CBAs at issue here.

       28.     Defendant JanTile violated the Union CBAs by failing to remit required

contributions to the Funds for its employees’ Covered Work from November 25, 2019 through

April 19, 2020 in the principal amount of at least $4,104,838.51.

       29.     Under the Union CBAs and the Funds’ Collection Policy, if JanTile is delinquent

in its contributions to the Funds, as is the case here, then the Funds are entitled to payment of the

unpaid contributions, interest on contributions owed to the Tile/Marble Funds at a rate of ten

percent (10%) per annum, interest on contributions owed to the International Fund at fifteen

percent (15%) per annum, liquidated damages in the amount of twenty percent (20%) of the unpaid

contributions, and the Funds’ attorneys’ fees and costs, including audit costs, incurred in obtaining

these amounts from the delinquent employer, Defendant JanTile.

       30.     Accordingly, pursuant to the Union CBAs, the Funds’ Collection Policy, and

Section 301 of the LMRA, 29 U.S.C. § 185, Defendant JanTile is liable to the Funds in an amount

equal to at least $4,104,838.51 in delinquent contributions, plus any additional delinquent benefits

contributions identified through this litigation, interest as calculated under the relevant CBA,

liquidated damages equal to twenty percent (20%) of the principal owed, and attorneys’ fees and

costs, including audit costs, incurred by the Funds in collecting these amounts.




                                             -7-
Case 1:20-cv-02059-LDH-SJB Document 1 Filed 05/06/20 Page 8 of 8 PageID #: 8



       WHEREFORE, Plaintiffs respectfully request that this Court:

       (1)     Award judgment to Plaintiffs against Defendant for all delinquent contributions

identified in this lawsuit, including the delinquent contributions of $4,104,838.51 arising from

Defendant’s Covered Work from November 25, 2019 to April 19, 2020, plus interest, liquidated

damages, and audit costs;

       (2)     Award Plaintiffs all reasonable attorneys’ fees, expenses, and costs that they incur

in prosecuting this suit; and

       (3)     Award Plaintiffs such other and further relief as is just and proper.


Dated: New York, New York                     Respectfully submitted,
       May 5, 2020
                                              VIRGINIA & AMBINDER LLP

                                      By:     ___/s/ John M. Harras _________
                                              John M. Harras, Esq.
                                              40 Broad Street, 7th Floor
                                              New York, New York 10004
                                              (212) 943-9080
                                              Attorneys for Plaintiffs




                                            -8-
